This cause coming on to be heard after notice on motion to modify order fixing terms and conditions of supersedeas bond entered by the Honorable Circuit Judge on the 9th day of September, 1935, and the Court having heard argument by counsel for the respective parties and having inspected and considered the record in this behalf and now being advised of its opinion and judgment to be given in the premises, it is considered that the said order should be modified so that the conditions of the bond to be given by the appellant to make effectual the stay order above referred to shall be that the appellants as named in the said order shall pay to the appellee as named in said order, her heirs, administrators, executors and assigns all costs and expenses which may be incurred by her, the said Zetta M. Johnson, by her next friend, J. Carl Johnson, and all damages, including damages by reason of the shares of stock owned by said Zetta M. Johnson in the defendant Tampa Coffee Mills, Inc., a corporation, depreciating in value due to the management and conduct of the business of the said defendant Tampa Coffee Mills, Inc.. a corporation, during the pendency of said appeal, suffered and sustained by the said Zetta M. Johnson, by her next friend, J. Carl Johnson, her heirs, executors, administrators and assigns, and which depreciation in the value of such stock shall occur solely because of mismanagement, wrongful act or defalcation of the appellants, their agents or servants, and also all reasonable attorney fees which may be incurred by the said Zetta M. Johnson, by her next friend, J. Carl Johnson, her heirs, executors, administrators and assigns, on said appeal, in the *Page 836 
event said appeal is dismissed or said cause is affirmed by the Supreme Court of the State of Florida.
It is so ordered.
WHITFIELD, C. J., and BROWN, BUFORD and DAVIS, J. J., concur.